Citation Nr: 1129541	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-32 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for skin disfigurement of the face and back. 

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran had active military service from March 1941 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In pertinent part of the May 2009 decision, the RO denied the Veteran's claim of entitlement to service connection for a skin disorder and granted the Veteran service connection for bilateral hearing loss with an initial 10 percent disability rating effective June 27, 2008. 

The Veteran testified before the undersigned Veterans Law Judge at the Phoenix RO in June 2011.  At the hearing the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is warranted for the issues on appeal.  Specifically, new VA examinations are in order.
 
The Veteran testified that his current skin disfigurement on the back, face, and head was the result of daily UV treatment that he underwent when he was station aboard the USCG Cutter Bibb in the Arctic.  He testified that they sat under the UV lights in order to receive Vitamin D.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of his skin condition.  The VA examiner should be asked to provide a medical opinion as to whether any skin condition diagnosed is at least likely as not related to some aspect of the Veteran's military service. 

The Veteran was last afforded a VA audiology examination in August 2008.  He testified that his hearing has increased in severity since August 2008.  When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be scheduled for a new VA examination to determine the current severity of his bilateral hearing loss. 

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his skin condition involving the back, head, and face.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's documented medical history and any assertions regarding whether his skin condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on a review of the claims file and the clinical findings of the examination, the VA examiner should identify a diagnosis for the Veteran's current skin disorder(s).  The VA examiner should then opine as to whether any diagnosed skin disorder is at least as likely as not related to the Veteran's military service, including claimed exposure to UV light.  

In rendering his/her opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

3.  The Veteran should be scheduled for a VA examination to ascertain the current severity of his bilateral hearing loss.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should determine the current severity of disability due to the Veteran's bilateral hearing loss.  The examiner is specifically requested to fully describe the functional effects of this disability.  The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





